Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-16 and 18-21 are currently pending in this case and have been examined and addressed below.  This communication is a Final Rejection in response to the Amendments to the Claims and Remarks filed on 06/24/2022.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step 1
Claims 1-16 and 18-21 fall within the statutory category of a process.  
Step 2A, Prong One
As per Claims 1 and 18, the limitations of identifying a number of variant sites in the genomic data, determining that one of a number of phenotypes is relevant when a score of a degree of association with the ontological term is above a first threshold amount wherein number of phenotypes is determined to be relevant when the score of the degree of association in combination with the score of the strength of effect is above a second threshold amount, comparing a degree of match between a number of data pairs, each data pair comprising one datum of genomic data for the relevant phenotype from substantially each combination formed by two of the number of individuals, and generating a report for each of the data pairs, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “by the processor”, nothing in the claim element precludes the step from practically being performed in the mind.  The steps of identifying variant sites in the genomic data, determining a phenotype is relevant, comparing a degree of match between data pairs, and generating a report of the pairs include concepts performed in the human mind including observation, evaluation, judgement and opinion. If a claim limitation, under its broadest reasonable interpretation, covers the performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional element – a processor for executing the elements of the abstract idea.  The processor in these steps is recited at a high-level of generality, such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim also recites the additional elements of accessing genomic data of a number of individual organisms, retrieving from a first data repository a strength-of-effect associated with the variant site, retrieving from a second data repository a degree of association with an ontological term associated with the variant site, and accessing additional genomic data of the subject when the degree of match exceeds a third threshold amount which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of accessing genomic data, retrieving a strength-of-effect and retrieving a degree of association are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Claim 18 includes administering a first or second treatment which amounts to mere instructions to apply the exception.  As per MPEP 2106.04(d), when determining whether a claim applies or uses a judicial exception to effect a particular treatment or prophylaxis, the particularity or generality of the treatment is relevant.  For example, claiming administration of a suitable medication is not particular, and instead is merely instructions to “apply” the exception in a generic way.  Therefore, it does not integrate the abstract idea into a practical application.  Similarly, the limitation of administering a first or second treatment is not particular and thus amounts to mere instructions to apply the exception.  Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional element of a processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  The processor is recited at a high level of generality and is described in the specification as a microprocessor, processing core, distributed processor, or other computing device operable to carry out computations, etc. (Specification, [0014]), which do not add meaningful limitations to the abstract idea beyond mere instructions to apply an exception.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claims also include the additional elements of accessing genomic data of a number of individual organisms, retrieving from a first data repository a strength-of-effect associated with the variant site, retrieving from a second data repository a degree of association with an ontological term associated with the variant site, and accessing additional genomic data of the subject when the degree of match exceeds a third threshold amount which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data as well as storing and retrieving information from memory, which have been found to be well-understood, routine and conventional computer functions by the Court (MPEP 2106.05(d)(II)(i)  Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Claim 18 includes administering a first or second treatment which is similar to limitations which have been found by the courts to be well understood, routine and conventional.  As per MPEP 2106.05(d), Immunizing a patient against a disease is a treatment which is well-understood, routine and conventional. Therefore, treatment including a first or second treatment being administered is a well-understood, routine and conventional activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-16 and 19-21 add further limitations which are also directed to an abstract idea.  Claims 2-4, 8, and 19-20 include limitations which further specify or limit the elements of the independent claims, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claim 1. Claims 5-6 include generating a spectral clustering report, generating an intrinsic dimensionality report as further specifying the limitation of generating a report from the independent claim.  This is directed towards a mental process as per the independent claim.  The generation of a spectral clustering report and intrinsic dimensionality report can also fall into the grouping of mathematical concepts as mathematical relationships and calculations can be used to carry out the spectral clustering and intrinsic dimensionality.  As per the October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Claim 7 includes determining the phenotype is above the first threshold amount which, similar to the independent claim, is directed to a mental process.  Claim 9 further specifies the limitation of identifying the number of phenotypes including applying a Hidden Markov model to obtain predications of molecular entities which recites mathematical concepts.  Claim 10 includes ranking entries which is a mental process because the ranking can be performed in the human mind using evaluation and judgement.  Claim 11 includes extracting allele identification as a higher ranked phenotype from the ranked entries of phenotypes which is recited at a high level of generality such that it recites a mental process. Claim 12 further limits the independent claim by including deriving a score utilizing TF-IDF which recites a mathematical concept such as mathematical relationships.  Claim 13 includes comparing a distance between each pair of genomic data and deriving eigenvalues and eigenvectors from the comparison, which further limit the elements of the independent claims and therefore fall into the mental processes abstract idea grouping similar to the independent claims.  The determination of eigenvalues and eigenvectors is recited at a high level of generality such that it can be accomplished in any manner which can be done in the human mind or by using mathematical relationships and therefore, can also fall into the abstract grouping of mathematical concepts. Claims 14 and 15 recite additional mathematical relationships as mathematical formulas or equations, which fall into the abstract grouping of mathematical concepts. Claim 16 includes administering a treatment to the subject based on the report.  This is an additional element as it does not fall into one of the groupings of abstract ideas.  The additional element of administering a treatment is recited at a high-level of generality such that it is not considered a particular treatment or prophylaxis since a particular treatment is not specified in the claim language.  Therefore, this amounts to insignificant extra-solution activity, as an insignificant application similar to cutting hair after determining the hair style, as per MPEP 2106.05(g).  The administration of a treatment is also found to be a well-understood, routine and conventional activity in the life science arts, as per MPEP 2106.05(d)(II), because it is claimed in a merely generic manner similar to immunizing a patient against a disease which has been found by the courts to be well-understood, routine and conventional.  Because the additional elements do not impose meaningful limitations on the judicial exception and the additional elements are well-understood, routine and conventional functionalities in the art, the claims are directed to an abstract idea and are not patent eligible.
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 3 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites the comparison is weighted by multiplying the one datum of genomic data with an associated repository entry for known consequences of variants.  However, the disclosure does not provide sufficient support for multiplying the datum of genomic data with entry for known consequences. There is not mention of multiplying to weight a comparison in the specification.
Claim 8 recites the threshold amount is determined as a threshold variance indicating one relevancy score is an outlier derived from a collection of relevancy scores for the number of phenotypes.  The specification does not provide sufficient support for how one of ordinary skill in the art would determine the threshold amount.  The specification describes determining a relevancy as a combined strength-of-effect on a phenotype and ontological term determination to provide a score ([0045]).  However, this does not describe how one would determine a threshold amount as a threshold variance. 
Response to Arguments
Applicant’s arguments, see Pages 8-13, “Rejections Under 35 U.S.C. 101”, filed 06/24/2022 with respect to claims 1-16 and 18-21 have been fully considered but they are not persuasive.  
Applicant argues that the claims are not directed to a mental process because they cannot be performed in the human mind. Applicant further argues that the specification describes the data to be analyzed as too large for the processing techniques to practically be performed in the human mind because the step of identifying a number of variant sites in the genomic data may include examining the full genome which, as per the specification, can be 3 billion base pairs. Examiner respectfully disagrees that the claims recite language which requires the analysis of 3 billion data items. The claims recite accessing genomic data of a number of individual organisms and identifying a number of variant sites from the genomic data. The genomic data is not limited or specified in any particular manner such that it would require analyzing the full genome. The specification describes the genotype data to be a collection of single nucleotide polymorphisms, an exome, or a full genome sequence (Paragraph 37) and genomic data may be complete or contain one or more portions of a complete genome (Paragraph 38). The portion of the genome which is analyzed is not specified. The claim requires accessing genomic data and identifying a number of variant sites in the genomic data, which does not specify how much data is analyzed in order to make the identification. Therefore, the claims recite an abstract idea because the claims recite elements which are performed in the human mind using human mental process.
Applicant argues that the claims are not directed to an abstract idea because accessing of data from a repository cannot practically be performed in the human mind because the data must be retrieved from a source outside the human mind. Examiner notes that the limitation of accessing genomic data, retrieving information from a data repository are not identified as being directed to the abstract idea  of a mental process, but are additional elements of insignificant extra-solution activity as mere data gathering. 
Applicant also argues that the claims include additional elements which integrate the abstract idea into a practical application because comparison of a degree of match occurs for genomic data for a relevant phenotype which is a meaningful limit on the claim. Examiner notes that the comparison of a degree of match between a number of data pairs is part of the abstract idea itself and not an additional element considered for analysis under Step 2A, Prong Two. The consideration of whether the abstract idea is integrated into a practical application is applied to the additional elements of the claim and not the elements of the abstract idea itself. Applicant additionally argues accessing additional genomic data when the degree of match exceeds a threshold as an improvement which permits an individual to access more information which provides the patient with useful information. Examiner respectfully disagrees that this element provides significantly more than the abstract idea. Accessing data based on the outcome of the abstract idea amounts to insignificant extra-solution activity as mere data gathering which is well-understood, routine and conventional as retrieving information in memory has been found by the courts to be well-understood, routine and conventional activity. The accessing of information does not provide an improvement to technology but rather provides better or additional information to a user, which does not provide significantly more than the abstract idea but rather merely provides the result of the abstract idea itself.
Applicant argues that the claims integrate the abstract idea into a practical application because they are similar to Example 40.  The claims of Example 40 are eligible because the claim as a whole is directed to a particular improvement in collecting traffic data. The additional elements of the claim reflect an improvement over prior systems by avoiding excess traffic volume on the network and hindrance of network performance.  This is a particular technical solution to a technical problem as presented in the specification.  The present claims do not provide a technical solution to a technical problem in a manner similar to Example 40. The present claims compare a degree of match between a number of data pairs and if the match exceeds a threshold, additional data is accessed. This does not provide a technical solution, but rather is a determination of when information is to be accessed, which is a mental process. Enabling a report to be made more concise and easier to understand and digest is also not a technical solution to a technical problem, but a business related problem solved by the abstract idea itself.
Applicant argues that the present claims recite an inventive concept by accessing additional genomic data when the match exceeds a threshold, which enables additional information to be relayed to the subject. As discussed above, this does not amount to significantly more than the abstract idea. The improvement in ability to provide useful information to a patient is an improvement to the abstract idea itself and not a technical solution to a technical problem. 
Applicant’s arguments, see Pages 13-12, “Rejections Under 35 U.S.C. 112(a)”, filed 06/24/2022 with respect to claim 3 and 8 have been fully considered. As per Claim 3, the arguments are not persuasive.  Examiner is not persuaded that multiplying the datum of genomic data with entry for known consequences is disclosed by the specification as no multiplying is disclosed in any fashion and would not be obvious that the weight is applied to strength of effect data.  As per Claim 8, the arguments are not persuasive.  Examiner is not persuaded that [0091] provides support for how the threshold amount is determined as a threshold variance.  This merely states that a threshold is chosen, but does not disclose how the threshold is chosen. One of ordinary skill in the art would not know which manner this particular invention uses to establish the threshold. Therefore, the rejection is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626